          Case 5:20-cv-00403-R Document 26 Filed 08/24/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES JORDANOFF, IV,                              )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CIV-20-403-R
                                                  )
AMANDA HAEZE TROXEL, et al.,                      )
                                                  )
                     Defendants.                  )

                                         ORDER

       Plaintiff Jordanoff, an Oklahoma inmate appearing pro se, filed a complaint under

42 U.S.C. § 1983. Doc. No. 1. In accordance with 28 U.S.C. § 636(b)(1)(B) and (C), the

matter was referred to United States Magistrate Suzanne Mitchell for preliminary review.

On July 20, 2020, Judge Mitchell issued here Report and Recommendation. Doc. No. 23.

The matter is currently before the Court on Petitioner’s timely objection, Doc. No. 24,

which gives rise to the Court’s obligation to undertake a de novo review of those portions

of the Report and Recommendation to which Petitioner makes specific objection.

Cognizant of its obligation and granting Plaintiff’s filing the liberal construction mandated

by Haines v. Kerner, 404 U.S. 519 (1972), the Court adopts the Report and

Recommendation.

       In her Report and Recommendation, Judge Mitchell recommends Plaintiff’s claim

for monetary damages against Defendant Troxel in her official capacity be dismissed on

the basis of Eleventh Amendment immunity. Plaintiff objects, arguing that Defendant

Troxel “was acting under color of state law in her official capacity as a [corporal] when


                                             1
           Case 5:20-cv-00403-R Document 26 Filed 08/24/20 Page 2 of 4




she assaulted plaintiff by kicking him [i]n the face with her work[]boot without justifiable

cause . . . .” Doc. No. 24. Plaintiff does not further expand upon this objection, nor does he

issue any further objection. Id.

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). As

stated in Judge Mitchell’s report, a claim for damages against a state official in her official

capacity is construed as a claim against the state. Doc. No. 23 (citing Kentucky v. Graham,

473 U.S. 159, 169 (1985)). Defendant Troxel is an officer at the Lexington Assessment

and Reception Center—a maximum security state prison for men, located in Cleveland

County, Oklahoma—which is owned by the Oklahoma Department of Corrections, an

agency of the State of Oklahoma. Thus, Defendant Troxel is a state official, and Plaintiff’s

claim for damages against Defendant Troxel in her official capacity is properly construed

as a claim against the State of Oklahoma. “The State, however, is not a ‘person’ that can

be sued under 42 U.S.C. § 1983.” See Maxwell v. Oklahoma, Case No. CIV-18-50-R, at 2

(W.D. Okla. Feb. 9, 2018) (citing Will v. Mich. Dept. of State Police, 491 U.S. 58, 64

(1989)). Plaintiff’s objection is thus without merit. Judge Mitchell correctly recommends

dismissal of Plaintiff’s claim against Defendant Troxel in her official capacity.

       Plaintiff also requests the Court appoint him counsel to help him further litigate this

case. Doc. No. 25. Plaintiff contends that he is at a disadvantage due to his mental health

status and references a number of alleged hardships he has experienced while incarcerated.

                                              2
                Case 5:20-cv-00403-R Document 26 Filed 08/24/20 Page 3 of 4




See id. (citing Doc. No. 24, pp. 2–4). “A prisoner filing a § 1983 civil rights complaint does

not have a right to appointed counsel.” Dailey v. Ulibarri, No. CIV 08-538 MCA/LFG,

(D.N.M. Jul. 30, 2009). “The decision whether to appoint counsel in a civil matter lies in

the discretion of the Court.” Hines v. Allbaugh, Case No. CIV-19-580-R at 2 (W.D. Okla.

Feb. 12, 2020) (citing Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)). The burden

is on the plaintiff to convince the court that his claim has merit and that his case is one of

those “extreme cases” where lack of counsel will result in fundamental unfairness. Steffey

v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006).

           It is not enough that having counsel appointed would have assisted the
           prisoner in presenting his strongest possible case, as the same could be said
           in any case. . . . In evaluating a prisoner’s request for appointed counsel, the
           court should consider the merits of the prisoner’s claims, the nature and
           complexity of the factual and legal issues, and the prisoner’s ability to
           investigate the facts and present his claims.

Id., at 1223–24 (internal punctuation and citations omitted). After consideration of these

factors, the Court finds Plaintiff is not entitled to appointment of counsel at this time. Put

simply, Plaintiff does not meet his burden of showing that his case is one of the extreme

cases where lack of counsel will result in fundamental unfairness.

           For the foregoing reasons, the Court hereby adopts the Report and

Recommendation, Doc. No. 23. Accordingly, Plaintiff’s claim against Defendant Troxel in

her official capacity is dismissed.1 Additionally, the Court denies Plaintiff’s motion for

appointment of counsel, Doc. No. 24.




1
    This order does not dismiss Plaintiff’s claim against Defendant Troxel in her individual capacity.

                                                            3
   Case 5:20-cv-00403-R Document 26 Filed 08/24/20 Page 4 of 4




IT IS SO ORDERED this 24th day of August 2020.




                                4
